
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1102
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Berman, Mr. Rangel,
			 Mr. Ackerman,
			 Mr. Bishop of Georgia,
			 Ms. Bordallo,
			 Ms. Corrine Brown of Florida,
			 Ms. Castor of Florida,
			 Mr. Cohen,
			 Mr. Conyers,
			 Mr. Crenshaw,
			 Mr. Crowley,
			 Mr. Cummings,
			 Mr. Engel,
			 Mr. Faleomavaega,
			 Mr. Fattah,
			 Ms. Fudge,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Mr. Honda,
			 Mr. Inglis,
			 Ms. Jackson Lee of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Johnson of Georgia,
			 Ms. Kilpatrick of Michigan,
			 Mr. Lewis of Georgia,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. Meeks of New York,
			 Ms. Moore of Wisconsin,
			 Ms. Norton,
			 Mr. Payne,
			 Mr. Polis of Colorado,
			 Ms. Richardson,
			 Mr. Rush, Ms. Linda T. Sánchez of California,
			 Mr. Thompson of Mississippi,
			 Mr. Towns, and
			 Ms. Watson) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Commemorating the 20th anniversary of the
		  release of Nelson Rolihlahla Mandela, recognizing the significance of his
		  contribution to democracy and racial equality in South Africa, and honoring his
		  life-long dedication to building a more equitable and united
		  world.
	
	
		Whereas, February 11, 2010, marks the 20th anniversary of
			 Nelson Rolihlahla Mandela’s release from prison for his actions as a leading
			 member of the African National Congress’ (ANC) efforts to dismantle the rule of
			 apartheid;
		Whereas apartheid was a system of racial segregation that
			 restricted and prohibited Black South Africans and other people of color from
			 utilizing certain public, educational, and health care facilities and services,
			 and opportunities to access land, property, and wealth;
		Whereas, at 4:14 p.m. on February 11, 1990, Mandela exited
			 the Victor Verster prison in Paarl ending 27 years, 6 months, and 1 week of
			 unbroken incarceration;
		Whereas the release of Nelson Mandela resulted from
			 decades of international pressure through sanctions, including the
			 Anti-Apartheid Act of 1986 and the condemnation of apartheid by countless
			 leaders, artists, intellectuals, and activists in Africa and around the
			 world;
		Whereas Mandela used the Rivonia Trial as a forum to
			 eloquently express his political beliefs, and privately decided that, if
			 sentenced to death, he would not appeal the decision;
		Whereas Mandela spent the first 18 years of his
			 incarceration at the infamous maximum security jail on Robben Island, and 7
			 years at facilities in Cape Town and Paarl before he was finally
			 released;
		Whereas on the day of his release on February 11, 1990,
			 71-year-old Nelson Mandela addressed close to 60,000 people of various ethnic
			 backgrounds who gathered at City Hall in Cape Town to witness him giving a
			 speech that was televised throughout South Africa and watched by tens of
			 millions around the world;
		Whereas his release was met with elation by supporters of
			 the ANC who were rejoicing and dancing in the streets of Cape Town and
			 throughout South Africa;
		Whereas Nelson Mandela and President F.W. de Klerk
			 successfully fought to hold together the threads of peaceful
			 negotiation;
		Whereas on the day of his release, Nelson Mandela quoted
			 the famous words from his testimony during his 1964 trial that resulted in his
			 27-year incarceration, “I have fought against white domination and I have
			 fought against black domination. I have cherished the ideal of a democratic and
			 free society in which all persons live together in harmony and with equal
			 opportunities.”;
		Whereas despite his imprisonment, Nelson Mandela never
			 wavered from his resolve to create a free and democratic South Africa and
			 initiated a dialogue with the apartheid regime, which culminated in his
			 eventual release and the reinstatement of the ANC as a legitimate political
			 party days before his release in 1990;
		Whereas the release of Nelson Mandela was a defining
			 moment in the global effort to end apartheid;
		Whereas a series of negotiations between the South African
			 Government and the ANC resulted in the abolishment of apartheid and an election
			 in which almost 20,000,000 South Africans of all ethnicities cast their vote
			 under a national policy of universal suffrage;
		Whereas Nelson Mandela was inaugurated as President of the
			 Republic of South Africa on May 10, 1994, and pledged to lead a “united,
			 democratic, non-racial and non-sexist government” for all people of South
			 Africa;
		Whereas the presidency of Nelson Mandela saw distinct
			 advancements toward racial equality in South Africa, as the nation transitioned
			 from apartheid and minority rule to a country that aspired to achieve
			 reconciliation, equality and peace; and
		Whereas Nelson Mandela’s life and work continue to inspire
			 individuals living in South Africa and around the world: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)commemorates the 20th anniversary of Nelson
			 Rolihlahla Mandela’s release from 27 years of unjust imprisonment;
			(2)recognizes the
			 release of Nelson Mandela as a significant event in South Africa’s attempt to
			 achieve an equal and democratic society; and
			(3)recognizes Nelson
			 Mandela’s pivotal role in ending apartheid and as a figure of progress,
			 strength, and reconciliation in South Africa and in the global
			 community.
			
